NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ANGEL LUIS PEREZ, JR., DC #84204,         )
                                          )
             Appellant,                   )
                                          )
v.                                        )
                                          )      Case No. 2D18-370
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle D. Sisco,
Judge.

Howard L. Dimmig, II, Public Defender,
and Gary R. Gossett, Jr., Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.